        Case 1:20-cv-00787-AA    Document 29     Filed 12/22/20   Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                              MEDFORD DIVISION


BRENT STEVEN SHERMAN, SR.,                              Case No. 1:20-CV-00787-AA
                                                         OPINION AND ORDER
             Plaintiff,

      vs.

KATHRYN ELAINE KUSCH, et. al.,

             Defendants.


AIKEN, District Judge:

      Now before the Court is defendants Warren and Allison Duff’s motion to

dismiss for lack of subject matter jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1).

Doc. 26. For the reasons set for the below, the motion is GRANTED.

      In this interpleader action plaintiff Brent Steven Sherman seeks a declaratory

judgment declaring him the sole owner of 5th Parallel Properties, LLC, Rockhorse

Park LLC, and the piece of real property located at 74543 Highway 31, Fort Rock,

Oregon, 97735. The Court previously denied plaintiff’s Motion for Default Judgment




Page 1 – OPINION AND ORDER
          Case 1:20-cv-00787-AA    Document 29     Filed 12/22/20   Page 2 of 4




filed pursuant to Fed. R. Civ. P. 55(b) over subject matter jurisdiction concerns.1 Doc.

12. Following that order, plaintiff promptly filed an amended complaint seeking the

same relief as his first complaint under 28 U.S.C. § 1335. Doc. 13. Plaintiff then filed

a second motion for Default Judgment after defendants failed to file timely responses

to his amended complaint. Doc. 21. While that motion was under consideration,2 the

Duff defendants filed the present motion to dismiss. Doc. 26. Plaintiff objects to the

motion as untimely.

                                LEGAL STANDARD

      District courts are courts of limited jurisdiction. Exxon Mobil Corp. v.

Allapattah Servs., Inc., 545 U.S. 546, 552 (2005). A defendant may move to dismiss

under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction. It is presumed

that a district court lacks jurisdiction, “and the burden of establishing the contrary

rests upon the party asserting jurisdiction.” Vacek v. United States Postal Serv., 447

F.3d 1248, 1250 (9th Cir. 2006). The court will grant a defendant's 12(b)(1) motion if

the complaint fails to allege fact sufficient to establish subject matter jurisdiction.

Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). When



      1  Given that Court already detailed the factual history of this case in its
previous opinion deny the first motion for default judgment, this order focuses only
on the facts relevant to the present motion.
       2 When considering a motion for default judgment the Court must still

determine “whether the unchallenged facts constitute a legitimate cause of action,
since a party in default does not admit mere conclusions of law.” 10A Charles Alan
Wright, Arthur R. Miller, & Mary Kay Kane, FEDERAL PRACTICE AND
PROCEDURE: CIVIL 3D § 2688, at 63 (1998); see also Cripps v. Life Ins. Co. of N.
Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (explaining that “necessary facts not
contained in the pleadings, and claims which are legally insufficient, are not
established by default”).


Page 2 – OPINION AND ORDER
          Case 1:20-cv-00787-AA    Document 29     Filed 12/22/20   Page 3 of 4




evaluating an attack on jurisdiction, the court accepts as true all factual allegations

set forth in the complaint. United States v. One 1997 Mercedes E420, 175 F.3d 1129,

1130 n.1 (9th Cir. 1999).

                                    DISCUSSION

      Initially, the Court notes that plaintiff has moved to strike the Duff defendants’

motion to dismiss pursuant to Fed. R. Civ. P. 12(f). Doc. 28. The Court exercises its

discretion and denies plaintiff’s motion to strike as the defense raised by the Duff

defendants is well taken.3 Importantly, it is firmly established that an objection that

a particular court lacks subject matter jurisdiction may be raised by any party, or by

the court on its own initiative, at any time. Arbaugh v. Y & H Corp., 546 U.S. 500,

506 (2006); Fed. R. Civ. P. 12(b)(1). The court must dismiss any case over which it

lacks subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3).

      Plaintiff has alleged jurisdiction in this matter pursuant to the federal

interpleader statute. 28 U.S.C. § 1335. However, that statute requires that such an

action must contain “two or more adverse claimants, of diverse citizens as defined in

[§§] (a) or (d) of [§] 1332 of this title.” 28 U.S.C. § 1335(a)(1). Most relevant here is

requirement that a diversity action must be between “citizens of a different state.”

28 U.S.C. § 1332(a)(1). Plaintiff and defendant Kathryn Kusch are citizens of the

State of Oregon. Thus, diversity jurisdiction rests on the Duff defendants who are

residents of the State of Kentucky. However, the Duff defendants are being sued in




      3 Rule 12(f) provides that “the court may strike from a pleading an insufficient
defense or any redundant, immaterial, impertinent, or scandalous matter.”


Page 3 – OPINION AND ORDER
          Case 1:20-cv-00787-AA     Document 29      Filed 12/22/20   Page 4 of 4




their capacities as personal representatives in the Matter of the Probate Estate of

Patricia Gladwyne Duff 19PB02855.4 Section 1332 clearly provides that “the legal

representative of the estate of a decedent shall be deemed to be a citizen only of the

same State as the decedent.” § 1332(c)(2).

      The Duff defendants have submitted evidence, and it is              undisputed by

plaintiff, that the decedent, Patricia Duff, was a citizen of the State Oregon, owning

the real property in question, at the time of her death. Thus, for the purposes of

determining whether diversity jurisdiction exists, the Duff defendants must be

deemed Oregon residents.

                                    CONCLUSION

      The Court finds that no diversity exists between any of the parties in this

action. Accordingly, this Court lacks subject matter jurisdiction in this case, and

defendants’ motion to dismiss is GRANTED. Further, plaintiff’s motion to strike is

DENIED. While the Court recognizes the lenity afforded to pro se plaintiffs, because

further amendment would be futile to establish jurisdiction, the Court orders that

this case be dismissed, with prejudice. All other pending motions are denied as moot.

      IT IS SO ORDERED.

                 22nd day of December, 2020.
      Dated this _____




                                      /s/Ann Aiken
                              __________________________
                                      Ann Aiken
                              United States District Judge


      4   Mr. Duff is the brother of the decedent.


Page 4 – OPINION AND ORDER
